DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 1 and 17 and 20, The term "best match" in claim 1, 17, and 20 is a relative term which renders the claim indefinite.  The term "best" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would make one of the fit block versions a best match. Is it if they have a certain amount of variance or something else? Claims 2-16 and 18-19 are rejected for inheriting the deficiencies noted in claims 1, 17, and 20.

Regarding Claim 12, this claim is unclear. It is unclear what this step is doing. How is an alteration output ignored when the outputs have already been created and translated to the instructions. Is this a separate step? For at least these reasons, this limitation is vague and indefinite.

Claim 13 recites the limitation "the value of one or more of said numerical final garment measurements".  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 16, The term "desired effect" in claim 16 is a relative term which renders the claim indefinite.  The term "desired effect" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what an effect would be. Further, it is unclear what would make an effect desired. Is it some sort of preference or input? For at least these reasons, this limitation is vague and indefinite.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims re directed to statutory categories. Specifically, the method, as claimed in claims 1-16, is directed to a process. Additionally, the finished garment, as claimed in claims 17-20, is directed to an article of manufacture.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of determining measurements of a garment for a customer. Specifically, representative claim 1 recites the abstract idea of:
receiving one or more numerical customer body measurements inputs
receiving one or more non-numerical customer fit style inputs, wherein said fit style inputs comprise at least one fit style considerations specific to an aesthetic or function of said garment
calculating numerical finished garment measurements as an output from said numerical customer body measurements inputs and said non-numerical customer fit style inputs; d
creating a plurality of fit block versions of said garment, in which each fit block version has a set of fit block measurements particular to that fit block version as compared with the other fit block versions; 
comparing said finished garment measurements with said sets of fit block measurements; 
calculating variances between said finished garment measurements and said sets of fit block measurements; 
determining from said step of calculating variances whether there is no variance, an exceeding variance, or a reduction variance; 
selecting one of said fit block versions as a best match to said finished garment measurements; 
subtracting said fit block measurements for said selected fit block version from said finished garment measurements to create alteration outputs; 
translating said alteration outputs to alteration instructions; and 
tailoring said fit block version according to said alteration instructions.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of determining measurements of a garment for a customer, as noted above. This concept is considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including observation, evaluation, judgment, opinion)”. In this case, determining measurements of a garment for a customer is a type of evaluation or judgment.
Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes no additional elements. There is nothing to integrate the abstract idea into a practical application. There are no additional elements to possibly integrate the judicial exception into a practical application of the abstract idea of determining measurements of a garment for a customer and, thus, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, there are no additional elements. Even when considered as an ordered combination, nothing is added that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible.
Dependent Claims 2-16 do not aid in the eligibility of independent claim 1. For example, claims 2-16 merely further define the abstract limitations of claim 1.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claim 1: computer processors (claim 3). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of determining measurements of a garment for a customer occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.
Dependent claims 2-4 and 6-16 do not recite additional elements supplemental those recited in claim 1. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Thus, dependent claims 2-16 are also ineligible.
Independent claims 17 and 20 recite the same abstract idea recited in representative claim 1. Independent claims 17 and 20 recite a finished garment with fit block versions manufactured and altered fabric. However,  the additional elements in independent claims 17 and 20 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1. What is described is merely a process for a human to create a customized garment. 
Similarly, the dependent clams 18-19 do not recite additional elements supplemental those recited in claims 2-16. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 2-16, respectively.
Thus, dependent claims 18-19 are also ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Burr (US 2008/0249652).

Regarding Claims 17-20, Burr discloses A finished garment created by the process. (Burr: see Abstract, Fig. 1,  paragraph [0060], [0065]). Examiner Notes that these claims are being considered in light of MPEP 2113. The claims as written are product-by-process claims. Here, the claims are directed to a finished garment. Under MPEP 2113,  only the structural limitations of the finished garment that end up being conferred to the finished garment need to be considered. Thus, the method steps only structurally define a finished garment having a plurality of measurements. See MPEP 2113.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (US 2008/0249652) in view of Slilaty (US 5,163,007).
Regarding Claim 1, Burr discloses a method of creating a garment for a customer, comprising the steps of: (Burr: see paragraph [0065])
Receiving one or more numerical body measurements inputs (Burr: paragraph [0141], [0200] disclosing receiving measurements from customer)
Creating a plurality of fit block versions of said garment in which each fit block version has a set of measurements particular to that fit block version as compared with the other fit block versions (Burr: see paragraph [0100] disclosing creating different patterns, [0059])
Comparing said finished garment measurements with said sets of fit block measurements (Burr: paragraph [0060] disclosing customers fit data applied to electronic patterns, [0075] disclosing mathematical correlations select the closes pre-existing pattern that most closely matches the body measurements provided, [0097])
Calculating variances between said finished garment measurements and said sets of fit block measurements (Burr: see paragraph [0061] disclosing dynamically adjust patterns to the Alter.dot data provided, [0075] disclosing mathematical correlations select the closes pre-existing pattern that most closely matches the body measurements provided, [0097])
Determining from said step of calculating variances whether there is no variance, an exceeding variance, or a reduction variance (See paragraph [0097], [0103]-[0104], [0169])
Selecting one of said fit block versions as a best match to said finished garment measurements (See paragraph [0061], [0075], [0097])
Subtracting said fit block measurements for said selected fit block version from said finished garment measurements to create alteration outputs (See paragraph [0103]-[0104] disclosing personal measurements subtracted from tracer to make tracer smaller, [0169] disclosing start with big tracer and shape to smaller fit, do not alter out)
Translating said alteration outputs to alteration instructions and tailoring said fit block version according to said alteration instructions (See paragraph [0200])

Burr does not expressly provide for receiving one or more non-numerical customer fit style inputs, wherein said fit style inputs comprise at least one fit style consideration specific to the aesthetic or function of said garment and calculating numerical finished garment measurements as an output form said numerical customer body measurements inputs and said non-numerical customer fit style inputs.
However, Slilaty discloses receiving one or more non-numerical customer fit style inputs, wherein said fit style inputs comprise at least one fit style consideration specific to the aesthetic or function of said garment and calculating numerical finished garment measurements as an output form said numerical customer body measurements inputs and said non-numerical customer fit style inputs (Slilaty: see Fig. 3a-b disclosing input of measurements and preferred fit/style/characteristics, col. 3, lines 30-42 disclosing enter data about customers set of measurements of preferences, style, and characteristics and using processor to generate final dimensions, col. 4, lines 55-60, col. 6, lines 48-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burr with the calculated numerical finished garment measurements, as taught by Slilaty, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including determining measurements for fit preferences or particular fashion preferences of customer as opposed to person taking the measurements. See Slilaty: col. 1, lines 24-66.

Regarding Claim 2, Burr and Slilaty teach or suggest all of the limitations of claim 1. However, Burr does not expressly provide for the step of dictating fields for said one or more numerical customer body measurement inputs. Slilaty discloses the step of dictating fields for said one or more numerical customer body measurement inputs. (Slilaty: see Fig. 3a-b disclosing input of measurements and preferred fit/style/characteristics, col. 3, lines 30-42 disclosing enter data about customers set of measurements of preferences, style, and characteristics and using processor to generate final dimensions, col. 4, lines 55-60, col. 6, lines 48-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burr with the dictated fields, as taught by Slilaty, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including determining measurements for fit preferences or particular fashion preferences of customer as opposed to person taking the measurements. See Slilaty: col. 1, lines 24-66.


Regarding Claim 3, Burr and Slilaty teach or suggest all of the limitations of claim 1. However, Burr does not expressly provide for the step of dictating fields for said one or more non-numerical customer fit style inputs. Slilaty discloses the step of dictating fields for said one or more non-numerical customer fit style inputs. (Slilaty: see Fig. 3a-b disclosing input of measurements and preferred fit/style/characteristics, col. 3, lines 30-42 disclosing enter data about customers set of measurements of preferences, style, and characteristics and using processor to generate final dimensions, col. 4, lines 55-60, col. 6, lines 48-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burr with the dictated fields, as taught by Slilaty, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including determining measurements for fit preferences or particular fashion preferences of customer as opposed to person taking the measurements. See Slilaty: col. 1, lines 24-66.


Regarding Claim 4, Burr and Slilaty teach or suggest all of the limitations of claim 1. However, Burr does not expressly provide for wherein said one or more non-numerical customer fit style inputs effect a mathematical adjustment in said step of calculating numerical finished garment measurements.  Slilaty discloses wherein said one or more non-numerical customer fit style inputs effect a mathematical adjustment in said step of calculating numerical finished garment measurements. (Slilaty: see Fig. 3a-b disclosing input of measurements and preferred fit/style/characteristics, col. 3, lines 30-42 disclosing enter data about customers set of measurements of preferences, style, and characteristics and using processor to generate final dimensions, col. 4, lines 55-60, col. 6, lines 48-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burr with the calculated numerical finished garment measurements, as taught by Slilaty, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including determining measurements for fit preferences or particular fashion preferences of customer as opposed to person taking the measurements. See Slilaty: col. 1, lines 24-66.

Regarding Claim 5, Burr and Slilaty teach or suggest all of the limitations of claim 1. Additionally, Burr discloses wherein said steps of receiving, calculating, comparing, calculating, determining, selecting, subtracting and translating are performed by computer processors adapted to execute formulas and algorithms for said steps (Burr: paragraph [0088], [0228],  Fig. 4).

Regarding Claim 8, Burr and Slilaty teach or suggest all of the limitations of claim 1. Additionally, Burr discloses wherein said step of calculating variances is performed by subtracting said finished garment measurements from one or more of said fit block measurements that correspond to said one or more fit block versions (Burr: See paragraph [0103]-[0104] disclosing personal measurements subtracted from tracer to make tracer smaller, [0169] disclosing start with big tracer and shape to smaller fit, do not alter out).

Regarding Claim 10, Burr and Slilaty teach or suggest all of the limitations of claim 1. Additionally, Burr discloses wherein said step of selecting further comprises setting one or more limits for said one or more variances (See Burr: paragraph [0169] disclosing do not alter out, [0183]-[[0190] disclosing adjustment values, [0115] disclosing smallest increment measurement and tolerance is ¼”, [0103]-[0104]).

Regarding Claim 11, Burr and Slilaty teach or suggest all of the limitations of claim 1. Additionally, Burr discloses the step of using value ranges for said alteration outputs that determine said alteration instructions (See Burr: paragraph [0169], [0183]-[[0190] disclosing adjustment values, [0115] disclosing smallest increment measurement and tolerance is ¼”, [0103]-[0104]).

Regarding Claim 14, Burr and Slilaty teach or suggest all of the limitations of claim 1. However, Burr does not expressly provide for wherein said step of calculating numerical finished garment measurements further comprises using one or more mathematical constants as a factor affecting the calculating step outcome, and wherein said constant is selected based on which of one or more of said non-numerical customer fit style inputs is received.  Slilaty discloses wherein said step of calculating numerical finished garment measurements further comprises using one or more mathematical constants as a factor affecting the calculating step outcome, and wherein said constant is selected based on which of one or more of said non-numerical customer fit style inputs is received. (Slilaty: see Fig. 3a-b disclosing input of measurements and preferred fit/style/characteristics, col. 3, lines 30-42 disclosing enter data about customers set of measurements of preferences, style, and characteristics and using processor to generate final dimensions, col. 4, lines 55-60, col. 6, lines 48-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burr with the calculated numerical finished garment measurements, as taught by Slilaty, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including determining measurements for fit preferences or particular fashion preferences of customer as opposed to person taking the measurements. See Slilaty: col. 1, lines 24-66.

Regarding Claim 15, Burr and Slilaty teach or suggest all of the limitations of claim 1. Additionally, Burr discloses wherein said step of selecting comprises prioritizing the lowest sum of said variances from said calculating step and identifying the fit block version with which the lowest sum of said variances is associated (Burr: see paragraph [0061] disclosing dynamically adjust patterns to the Alter.dot data provided, [0075] disclosing mathematical correlations select the closes pre-existing pattern that most closely matches the body measurements provided, [0097]).

Regarding Claim 16, Burr and Slilaty teach or suggest all of the limitations of claim 1. However, Burr does not expressly provide for wherein said step of calculating numerical finished garment measurements further comprises transforming said one or more non-numerical customer fit style inputs into one or more numerical constants relative to a desired effect on said step of calculating numerical finished garment measurements. Slilaty discloses wherein said step of calculating numerical finished garment measurements further comprises transforming said one or more non-numerical customer fit style inputs into one or more numerical constants relative to a desired effect on said step of calculating numerical finished garment measurements. (Slilaty: see Fig. 3a-b disclosing input of measurements and preferred fit/style/characteristics, col. 3, lines 30-42 disclosing enter data about customers set of measurements of preferences, style, and characteristics and using processor to generate final dimensions, col. 4, lines 55-60, col. 6, lines 48-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burr with the calculated numerical finished garment measurements, as taught by Slilaty, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including determining measurements for fit preferences or particular fashion preferences of customer as opposed to person taking the measurements. See Slilaty: col. 1, lines 24-66.

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (US 2008/0249652) in view of Slilaty (US 5,163,007), and further in view of Hornbuckle (US 2014/0379515).
Regarding Claim 6, Burr and Slilaty teach or suggest all of the limitations of claim 1. However, the combination does not disclose wherein said selecting step further comprises complying with one or more prioritized variance limits.
Hornbuckle discloses wherein said selecting step further comprises complying with one or more prioritized variance limits (See paragraphs [0012]-[0023] disclosing prioritizing the variant  measures compared from garment measurements to body measurements, [0024]-[0037], [0055] prioritize variant measures based on degree of correlation to the measures and importance of fit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burr/Slilaty with the prioritized variance limits, as taught by Hornbuckle, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including finding the best fit for a specific customer. See Hornbuckle: paragraph [0010].

Regarding Claim 7, Burr, Slilaty, and Hornbuckle teach or suggest all of the limitations of claim 6. However, Burr does not expressly provide for wherein said one or more prioritized variance limits is a limit as to one or more of said finished garment measurements exceeding one or more of said fit block measurements. Hornbuckle discloses wherein said one or more prioritized variance limits is a limit as to one or more of said finished garment measurements exceeding one or more of said fit block measurements (Hornbuckle: see paragraph [0060] disclosing upper and lower limits of measure ranges for groups/subgroups, Tables 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burr/Slilaty with the prioritized variance limits, as taught by Hornbuckle, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including finding the best fit for a specific customer. See Hornbuckle: paragraph [0010].


Regarding Claim 9, Burr and Slilaty teach or suggest all of the limitations of claim 1. However, the combination does not disclose wherein said step of selecting further comprises prioritizing the minimization of one or more variances resulting from said step of calculating variances above minimization of the other one or more variances.
Hornbuckle discloses wherein said step of selecting further comprises prioritizing the minimization of one or more variances resulting from said step of calculating variances above minimization of the other one or more variances (See paragraphs [0012]-[0023] disclosing prioritizing the variant  measures compared from garment measurements to body measurements, [0024]-[0037], [0055] prioritize variant measures based on degree of correlation to the measures and importance of fit, Tables 2-4, [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burr/Slilaty with the prioritized variance limits, as taught by Hornbuckle, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including finding the best fit for a specific customer. See Hornbuckle: paragraph [0010].



Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Burr (US 2008/0249652) disclosing creating fit block versions and comparing finished garment measurements to fit block measurements, determining variances and best matches to than create alteration outputs. See Burr paragraph [0100], [0075], [0061], [0103]-[0104], [0200]. Another piece of pertinent prior art is Slilaty (US 5,163,007) disclosing receiving non-numerical customer fit style inputs and calculating numerical finished garment measurements based on numerical and non-numerical inputs. See Slilaty: Fig. 3a-b, col 3, lns 30-42. Another piece of pertinent prior art is Hornbuckle (US 2014/0379515) disclosing prioritized variance limits. See paragraph [0012]-[0013], [0055]. Another piece of pertinent prior art is Forschner (US 4,860,900) discloses manufacturing one or more physical versions of plurality of fit block versions and physically altering the fabric of said fit block version such that the fabric of said fit block version conforms to said finished garment measurements. See Forschner abstract col 4, lns 16-37, claim 6, claim 15. Another piece of pertinent prior art is NPL “Development of Automated Custom-Made Pants Driven by Body Shape” ( Song, Hwa Kyung, and Susan P. Ashdown, "Development of automated custom-made pants driven by body shape.", 2012, Clothing and Textiles Research Journal 30.4 (2012): 315-329.) disclosing developing base block patterns for different body shapes and using a customer’s correct block pattern in a custom fit process. pp. 315-329. However, none of these pieces of prior art nor any others, alone or in combination, expressly provide for wherein select value ranges for said alteration outputs are identified to be ignored and yield  a differing alteration instruction than otherwise would result in said step of translating when viewed in light of all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/               Examiner, Art Unit 3625                                                                                                                                                                                         
/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625